Case 1:20-cv-02222-AMD-PK Document 4 Filed 06/23/20 Page 1 of 6 PageID #: 28




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ___________________________________

  UNITED STATES OF AMERICA,

                               Plaintiff,
                                                                    Civil Action No. 20-2222 (AMD)
             - against -

  ONE CUNEIFORM TABLET KNOWN
  AS THE GILGAMESH DREAM TABLET,

                               Defendant In Rem,

             - and -

  HOBBY LOBBY STORES, INC.,

                    Claimant.
  ___________________________________


                            CLAIMANT HOBBY LOBBY STORES, INC.’S
                                VERIFIED CLAIM OF INTEREST

                 1. Pursuant to Rule G(5)(a) of the Supplemental Rules for Admiralty or
  Maritime Claims and Asset Forfeiture Actions of the Federal Rules of Civil Procedure,
  Claimant, Hobby Lobby Stores, Inc. (“Claimant” or “Hobby Lobby”), by and through its
  counsel, Pearlstein & McCullough LLP and Tucker Levin, PLLC, hereby files this verified
  claim and asserts its interest and right in the Defendant In Rem in this action.

                 2. Hobby Lobby has a claim to, interest in, and right to the ancient
  Mesopotamian cuneiform tablet bearing the part of the Epic of Gilgamesh, c. 1600 BC,
  known as the “Gilgamesh Dream Tablet ,” (the “Defendant In Rem”) seized by the United
  States pursuant to the Verified Complaint for Forfeiture In Rem filed in this action under
  Title 19, United States Code, Section 1595(a)(c)(1)(A) on or about September 24, 2019.
  Defendant Property is currently in the custody of the United States Department of
  Homeland Security, Homeland Security Investigations.

                       3. The basis of Hobby Lobby’s interest in the property is as follows:

                 Pursuant to a Private Sale Agreement dated July 14, 2014 (the “Private Sale
  Agreement”) among (i) Hobby Lobby, as Buyer, (ii) Christie’s, Inc. (“Christie’s”) as
  Seller’s agent, and (iii) an individual known as John Doe #1, 1 Christie’s consignor, as
  1
      The Private Sale Agreement did not disclose the identity of Seller.
Case 1:20-cv-02222-AMD-PK Document 4 Filed 06/23/20 Page 2 of 6 PageID #: 29




  Seller, Hobby Lobby purchased the Defendant In Rem from Christie’s and John Doe #1
  (collectively “the Sellers”) for $1,694,000 (the “Purchase Price”). Thus, the Defendant In
  Rem is owned by Hobby Lobby.2

                                           Additional Background

          Upon information and belief, the Defendant In Rem was first seen on the
  international art market by a dealer in the United States (the “American Dealer”) in 2001
  while the Defendant In Rem was in the possession of an antiquities dealer in London. Upon
  information and belief, in 2003, the American Dealer purchased the Defendant In Rem in
  London.

         Upon information and belief, in 2007, the American Dealer sold the Defendant In
  Rem to Michael Sharpe Rare and Antiquarian Books in Pasadena, California (“Michael
  Sharpe”) and provided Michael Sharpe with a false provenance that the Defendant In Rem
  had been part of an auction sale on August 20, 1981 at Butterfield and Butterfield, San
  Francisco (“Butterfield’s”), lot number 1503 (the “Butterfield’s Provenance”). Michael
  Sharpe published a catalogue including the Defendant In Rem with an asking price of
  $450,000 and, in 2007, sold the Defendant In Rem to Biblioctopus Rare Books of Century
  City, California. Upon information and belief, John Doe #1 purchased the Defendant In
  Rem from an intermediate holder prior to the fall of 2013.

          Upon information and belief, John Doe #1 consigned the Defendant In Rem to
  Christie’s in London for private sale in the fall of 2013. In May or June of 2014, Hobby
  Lobby, through an agent, viewed the Defendant In Rem at Christie’s in London. As
  Christie’s was aware, Hobby Lobby was active in the private art market in building a
  biblical antiquities collection to serve as the base collection for a new museum planned to
  be built in Washington, DC, the Museum of the Bible (“MOTB”).

         Christie’s International Head of Books, Margaret Ford (“Ms. Ford”) provided
  Hobby Lobby with a specially prepared private sale catalogue (the “Private Sale
  Catalogue”) that included the following provenance:

                    Provenance
                    Butterfield and Butterfield, San Francisco, 20 August 1981, lot 1503.


  2
    By way of further background for the Court’s edification, in connection with the sale of the Defendant In
  Rem to Hobby Lobby, the Sellers made certain representations and warranties that, unknown to Hobby
  Lobby, were false. These misrepresentations are the subject of a separate, but related, lawsuit filed by Hobby
  Lobby against Christie’s, which is entitled Hobby Lobby Stores, Inc. v. Christie’s Inc. and John Doe #1, Civil
  Docket No. 20-Civ.-2239 (AMD) (EDNY). In short, that lawsuit alleges that the Sellers made implied
  warranties under the New York Uniform Commercial Code as to the Sellers’ good title to the Defendant In
  Rem and its merchantability (i.e., salability). The Private Sale Agreement contained express warranties, none
  of which could be squared with the facts, that John Doe #1 (i) owned the Defendant In Rem, (ii) had the right
  to transfer ownership of the Defendant In Rem free of restrictions or claims by a third party, and (iii) had met
  all import and export requirements and was not aware that any third party had failed to do so.



                                                         2
Case 1:20-cv-02222-AMD-PK Document 4 Filed 06/23/20 Page 3 of 6 PageID #: 30




                 with Michael Sharpe Rare and Antiquarian Books, Pasadena, California

          The provenance disclosed by Christie’s in the Private Sale Catalogue thus (i)
  included the fictitious Butterfield’s sale in San Francisco in 1981; (ii) omitted any reference
  to the American Dealer who had imported the Defendant In Rem into the United States in
  2003; and (iii) listed Michael Sharpe, an American bookseller, as the only subsequent
  owner of the Defendant In Rem. Christie’s thus intentionally left Hobby Lobby with the
  erroneous impression that the Defendant In Rem had been imported into the United States
  at a time when there were no import restrictions on Iraqi cultural property and that the
  Defendant In Rem had remained in the United States since 1981. In fact, however, the
  American Dealer is alleged in the Government’s forfeiture complaint to have illegally
  imported the object in 2003. Hobby Lobby had no basis to question the provenance
  Christie’s provided in the Private Sale Catalogue.

          After the Purchase, Hobby Lobby transferred possession of a group of objects,
  including the Defendant In Rem, to the MOTB. The Defendant In Rem was to be included
  in the initial display at the MOTB’s opening on November 17, 2017. Prior to the opening,
  Hobby Lobby and the MOTB in 2017 again requested that Christie’s verify the
  Butterfield’s Provenance. In response to Hobby Lobby’s and the MOTB’s request,
  representatives of Christie’s Antiquities Department in London: (i) provided Hobby Lobby
  and the MOTB with additional but, upon information and belief, incomplete,
  documentation concerning the Defendant In Rem’s provenance, again, as it did in 2014,
  leaving Hobby Lobby with the false impression that Christie’s possessed no other
  documents concerning the Defendant In Rem’s provenance, and (ii) upon information and
  belief, after unsuccessfully attempting to contact the American Dealer in the fall of 2017,
  falsely and recklessly represented to Hobby Lobby and the MOTB that the American
  Dealer had confirmed the accuracy of the Butterfield’s Provenance in 2014.

          On May 18, 2020, the U.S. Attorney’s Office for the Eastern District of New
  York commenced the instant civil forfeiture action to recover the Defendant In Rem on
  the basis of evidence it claims establishes that the Defendant In Rem was stolen from Iraq
  in the 1990’s, illegally imported into the United States first by the American Dealer in
  2003 and again by Christie’s in 2014. A copy of the Government’s complaint, the warrant
  in rem, and Rule G were served on Claimant’s counsel by email on May 20, 2020.

                  4. As laid out herein, Hobby Lobby is the lawful owner of the Defendant
  Property. Hobby Lobby did not have any knowledge of, let alone participate in, any alleged
  violation of any customs violation, and contests the government’s theory of statutes of
  limitations and underlying theft pursuant to Title 18, United States Code, Section 2314 as
  a basis for bringing this action. As such, Hobby Lobby demands the return of its property
  and the right to defend this action.


  Dated: New York, New York
         June 22, 2020




                                                3
Case 1:20-cv-02222-AMD-PK Document 4 Filed 06/23/20 Page 4 of 6 PageID #: 31
Case 1:20-cv-02222-AMD-PK Document 4 Filed 06/23/20 Page 5 of 6 PageID #: 32
Case 1:20-cv-02222-AMD-PK Document 4 Filed 06/23/20 Page 6 of 6 PageID #: 33




  CERTIFICATE OF SERVICE


         Pursuant to Supp. Rule G(4)(b)(ii)(D), I hereby certify that on this 23rd day of June
  2020 a copy of the foregoing verified statement of interest was served on behalf of Hobby
  Lobby Stores, Inc., via first-class mail and via the Court’s electronic filing system (“ECF”)
  upon:

                 Assistant United States Attorney Karin K. Orenstein
                 Office of the United States Attorney for the
                 Eastern District of New York
                 271 Cadman Plaza East
                 Brooklyn, New York 11201



                                                        /s/ Michael McCullough
                                                        Michael McCullough




                                               6
